1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Newly submitted claim 28 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions II (claim 28, classified in C07K 7/02) and I (claims 1, 3, 4, 6-16, 19-21, and 23-27, classified in A61K 47/34) are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful, e.g., as a branched dilipid which can be covalently conjugated to a peptide or protein other than insulin, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
  The inventions have acquired a separate status in the art in view of their different classification and due to their recognized divergent subject matter; and the inventions require a different field of search, i.e. searching different classes/subclasses, searching different electronic resources, and employing different search strategies and search queries.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 3, 4, 6-16, 19-21, 24, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In view of the amendment incorporating formula XXXa’ into claim 1, there are contradictory claim limitations between the hydrophobic radicals of formula XXXa’ as defined at pages 2-3 of the amendment filed July 13, 2022, and the hydrophobic radicals of Formula X as defined at pages 3-7 of the amendment.  In view of the contradictory claim limitations, it is unclear if claim 1 is to be limited to the more specific hydrophobic radicals of formula XXXa’, or if the claim should be interpreted more broadly as encompassing all hydrophobic radicals of Formula X.  In particular, the hydrophobic radicals of formula XXXa’ require GpR to be a radical according to Formula VII or Formula VII’, and require r to be 0 or 1; whereas the hydrophobic radicals of Formula X also permit GpR to be Formula VII’’ and permit r to be 2.  Clarification of the intended claim scope is required.
5.	Claims 1, 3, 4, 6-16, 19-21, 23-25, and 27 are objected to because of the following informalities:  The limitation at claim 1, page 3 of the amendment filed July 13, 2022, line 20, appears to duplicate the requirements of formula XXXa’ inserted into claim 1 in the same amendment.  The limitation at claim 1, page 7, lines 10-11, appears to duplicate the limitation at claim 1, page 3, lines 17-19; and the limitation at claim 1, page 7, lines 12-13, appears to duplicate the limitation at claim 1, page 3, lines 15-16.  Duplicate limitations should be removed from the claims so as to make claim interpretation easier.  At claim 23, page 16 of the amendment, line 11, the comma after “ring” and before the semicolon should be deleted.  Appropriate correction is required.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11-16, 24, 25, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/208,514 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘514 application clearly anticipates instant claim 1.  With respect to instant claim 11, while the ‘514 application does not claim a specific basal insulin, it would have been obvious to one of ordinary skill in the art to use insulin glargine as the basal insulin in the claimed compositions of the ‘514 application, because insulin glargine is a well-known basal insulin, and because the substitution of a known species for a genus is prima facie obvious.  With respect to instant claims 12-16, while the ‘514 application does not claim a basal insulin concentration and a co-polyamino acid concentration for its compositions, it would have been obvious to one of ordinary skill in the art to determine all operable and optimal basal insulin and co-polyamino acid concentrations for the claimed compositions of the ‘514 application, because component concentration is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical composition arts.  With respect to instant claims 24 and 25, while the ‘514 application does not claim the specific combination of GpR and GpH groups, and does not claims the specific values of e, b, and x, the claimed compositions of instant claims 24 and 25 would have been obvious in view of claim 1 of the ‘514 application, because of the limited number of potential GpR and GpH groups, because the values of e, b, and x recited in claims 24 and 25 overlap the values of e, b, and x recited in claim 1 of the ‘514 application, and because the choice of the specific combination of GpR and GpH groups and the specific values of e, b, and x produces a composition having only the properties which would have been expected in view of claim 1 of the ‘514 application, i.e. an injectable composition useful for the treatment of diabetes.  With respect to instant claim 27, the degree of polymerization from 10 to 40 is encompassed and overlaps the degree of polymerization ranging from 5 to 250 recited in claim 1 of the ‘514 application, and any overlap between two ranges is sufficient to establish prima facie obviousness. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	This provisional rejection assumes that claim 1 is intended to be interpreted more broadlly, i.e. as not limited to hydrophobic radicals as defined in formula XXXa’ but as encompassing all hydrophobic radicals as defined in Formula X.  For more on this issue of claim interpretation, see the rejection under 35 U.S.C. 112(b) set forth in section 4 above.  If Applicant clarifies that the claims should be limited to the hydrophobic radicals as defined in formula XXXa’, this provisional rejection will be withdrawn.
7.	Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.
	As set forth in the rejection under 35 U.S.C. 112(b) set forth in section 4 above, it is unclear as to whether the claims are limited to co-polyamino acids according to formula XXXa’.  Upon resolution of this issue, and assuming that claim 1 is ultimately limited to the polyamino acids of formula XXXa’, the provisional non-statutory double patenting rejection over copending application 17/208,514 will be withdrawn.
8.	Claim 23 would be allowable if rewritten or amended to overcome the claim objection set forth in this Office action.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
July 19, 2022